Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0059
                        Lower Tribunal No. 20-537
                          ________________


                             C.R., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Yery
Marrero, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.